. Case 2:21-cv-00552-JAM-JDP Document 22 Filed 07/02/21 Page 1 of 2

 

 

 

 

 

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address): TELEPHONENO.: 103303 FOR COURT USE ONLY
Kevin S. Eikenberry, Esq.
1470 Maria Lane, #440
Walnut Creek, Cal. 94596
ATTORNEY FOR LIEN CLAIMANT: WY Sour Grapes, LLC

NAME OF COURT: United States District Court, Eastern District of California
STREET ADORESS:501 | Street
MAILING ADDRESS:
CITY ANO ZIP CODE: Sacramento. Cal. 95814

BRANCH NAME: Sacramento Division

PLAINTIFF: Richard Sauer, et. al.

DEFENDANT: Volkswagen Group Of America, Inc..
NOTICE OF LIEN CASE NUMBER:
(Attachment-—-Enforcement of Judgment) 2.21-cv-00552-JAM-JDP

 

 

ALL PARTIES IN THIS ACTION ARE NOTIFIED THAT
1. Alfien is created by this notice under
a. [__] Article 3 (commencing with section 491.410) of Chapter 11 of Title 6.5 of Part 2 of the Code of Civil Procedure.
b. Article 5 (commencing with section 708.410) of Chapter 6 of Title 9 of Part 2 of the Code of Civil Procedure.
2. The lienis based ona
a, [__]| right to attach order and an order permitting the creation of a lien (copies attached).
b. money judgment. ’
3. The right to attach order or the money judgment is entered in the following action:

a, Title of court (specify): Riverside County Superior Court

Name of case (specify): MV Eastgate Investors Six, et. al. v. Richard Sauer, et. al,
Number of case (specify): RIC427898

b

c

d. [-x_] Date of entry of judgment (specify): 4-6-2009

e. Dates of renewal of judgment (specify): 2-19-2019

4, The name and address of the Judgment creditor or person who obtained the right to attach order are (specify):
Assignee WV Sour Grapes, LLC, c/o 1470 Maria Lane, #440, Walnut Creek, Cal. 94596

5. The name and last known address of the judgment debtor or person whose property is subject to the right to attach order are
(specify):
Richard Sauer, aka Richard Neill Sauer, aka Richard Nell! Sauer M.D., aka Richard N. Sauer, 9790 Kings Rd, Loomis, Ca 95650
6. The amount required to satisfy the judgment creditor's money judgment or to secure the amount to be secured by the attachment
at the time this notice of lien is filed is
$ 604,781.98

7. The lien created by this notice attaches to any cause of action of the person named in item 5 that is the subject of this action or
proceeding and to that person's rights to money or property under any judgrnent subsequently procured in this action or proceeding.

8. No compromise, dismissal, settlement, or satisfaction of this action or proceeding or any of the rights of the person named in item
5 to money or property under any judgment procured in this action or proceeding may be entered into by or on behalf of that person,
and that person may not enforce any rights to money or property under any judgment procured in this action or proceeding by a writ
or otherwise, unless one of the following requirements is satisfied:

a. the prior approval by order of the court in this action or proceeding has been obtained;
b. the written consent of the person named in item 4 has been obtained or that person has released the lien; or
c. the money judgment of the person named in item 4 has been satisfied.

NOTICE The person named in item 5 may claim an exemption for all or any portion of the money or property within
30 days after receiving notice of the creation of the lien. The exemption is waived if itis ngt claimed in time, 4

Date: 7-1-2021
Kevin S. Eikenberry > en a

 

 

 

ZL

 

 

 

 

 

 

(TYPE OR PRINT NAME) ‘(SIGNATURE OF LIEN CLAIMANT OR ATTORNEY)
jog Approved by the NOTICE OF LIEN
udicial Council of California CCP 491.410, 708.410
AT-180, Eu-185 (New January 1, 1985] (Attachment—Enforcement of Judgment)

For your protection and privacy, please press the Clear
This Form button after you. have printed the form.

 

 

 

 
Case 2:21-cv-00552-JAM-JDP Document 22 Filed 07/02/21 Page 2 of 2

PROOF OF SERVICE
I, KEVIN S. EIKENBERRY declare that I am over 18 years of age, am not a party to this
action and am the attorney of record for Defendant WV Sour Grapes, LLC. On July 1, 2021! I
setved the NOTICE OF LIEN on the parties to this action by placing true and correct copies of same
enclosed in a sealed envelope, with First Class postage prepaid, and depositing said envelope in the
United States Mail at Walnut Creek California addressed as follows:

COUNSEL FOR PLAINTIFFS RICHARD N. SAUER, THE RICHARD N.
SAUER FAMILY LIMITED PARTNERSHIP, a California Limited
Partnership and 12565 AUTOMALL CIRCLE, LLC, a California Limited
Liability Company

Waseem H. ‘Dulloo, Esq.

a é ver, Bruder & Berberich; LLP
801. S. Figueroa St:

#1 15 0

Los. ‘Angeles, orn 90017

   

COUNSEL FOR DEFENDANT VOLKSWAGEN GROUP OF AMERICA,
INC., a New Jersey corporation

Billy M. Donley, Esq.
J. Keith Russell, Esq.
Lisa L. Virgen, Esq.
Baker & Hostetler LLP
Sil Main Street

Suite 1 i 00

Houston, TX 77002

Alexis B. Cruz, Esq.
Baker & Hostetler ] LLP
1 1601 Wilshire Blvd.

 

 

Los ‘Angeles, GA‘90025

[ declare under penalty of perjury that the foregoing is true and correct.

Executed this 1% day of July, 2021. at Walnut TY So
KEVIN S. EIKENBERRY [/

 
